Citation Nr: 0918876	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-15 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asbestosis, prior to September 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to March 
1962 and from July 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for asbestosis and assigned a 0 percent evaluation, effective 
December 30, 2005.  

In a March 2007 Decision Review Officer (DRO) decision, the 
RO increased the evaluation for the Veteran's asbestosis to 
30 percent disabling, effective December 30, 2005.  By way of 
an October 2007 DRO decision, the Veteran's disability 
evaluation for his service-connected asbestosis was increased 
to 100 percent disabling, effective September 7, 2007.  The 
Veteran was advised of the above grant of increased rating; 
however, he did not withdraw his appeal.  In AB v. Brown, 
6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2007, the Veteran indicated that he wished 
to testify at a video conference hearing before the Board.  
In a February 2009 statement, the Veteran withdrew his 
hearing request.  Therefore, the Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2008).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to September 7, 2007, the Veteran's service-
connected asbestosis results in a forced vital capacity (FVC) 
of 86 percent predicted and a diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) of 
56 percent predicted.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for asbestosis prior to September 7, 2007, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6833 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision 

The Veteran asserts that a higher evaluation is warranted for 
his service-connected asbestosis prior to September 7, 2007.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's asbestosis is rated under Diagnostic Code 6833.  
Under this diagnostic code, a 10 percent rating is warranted 
when the Forced Vital Capacity (FVC) is 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent rating is warranted for a 
FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent rating is warranted for FVC less 
than 50 percent predicted, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.118, 
Diagnostic Code 6833.  

The criteria under Diagnostic Code 6833 are disjunctive.  
That is, only one requirement must be met in order for an 
increased rating to be assigned.  Post-bronchodilator studies 
are required when pulmonary function tests (PFTs) are 
performed for disability evaluation purposes, except when the 
results of pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post-
bronchodilator studies should not be done.  When evaluating 
based on PFTs, post-bronchodilator results are to be utilized 
in applying the evaluation criteria in the Rating Schedule 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  In those cases, the pre-
bronchodilator values are to be used for rating purposes.  38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833.

In October 2006, the Veteran was afforded a VA examination 
for his service-connected asbestosis.  Pulmonary function 
testing revealed the DLCO(SB) as 56 percent of the predicted 
value (pre bronchodilator, and the FVC as 90 percent of the 
predicted value (pre-bronchodilator) and 86 percent of the 
predicted value (post-bronchodilator).  The VA examiner 
diagnosed the Veteran with interstitial lung disease with 
asbestosis.  The Board notes that there is no additional 
pulmonary function testing of record prior to September 7, 
2007.  

Applying the evidence to the pertinent regulations, the Board 
finds that an initial evaluation in excess of 30 percent, 
prior to September 7, 2007, for the Veteran's service-
connected asbestosis is not warranted.  At no point prior to 
September 7, 2007, has the Veteran's service-connected 
asbestosis demonstrated a FVC of 50 to 64 percent predicted, 
DLCO of 40 to 55 percent predicted.  Additionally, there are 
no exercise capacity studies of record, no evidence of cor 
pulmonale or pulmonary hypertension, nor evidence showing 
that the Veteran is required to use outpatient oxygen therapy 
prior to September 7, 2007.  Thus, the Board finds that an 
initial rating in excess of 30 percent for the Veteran's 
service-connected asbestosis is not warranted.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's asbestosis.  The 
evidence does not establish that his service-connected 
asbestosis causes marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected asbestosis necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In conclusion, the currently assigned 30 percent evaluation 
for asbestosis, prior to September 2007, appropriately 
reflects the Veteran's symptoms during the time period on 
appeal, and there is no basis for a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The claim for an increased rating arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for asbestosis.  In this case, the 
Veteran was provided a VCAA letter in January 2006 which 
informed him of the evidence necessary to substantiate a 
claim for service connection, as well as what evidence was of 
record, what evidence he should submit, and what evidence VA 
would seek to obtain.  In May 2006, the Veteran was also 
advised of how disability ratings and effective dates are 
assigned, if service connection is granted.  Courts have held 
that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Such is the circumstance 
in this case.  The Board also notes that neither the Veteran 
nor his representative has submitted any specific argument 
addressing any prejudicial defect either.  See generally 
Shinseki v. Sanders, 173 L.Ed.2d 532, 556 U.S. ---- (April 
21, 2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from June 
1994 to August 2007, and private treatment records dated 
September 1986 to October 1987.  The Veteran was also 
provided a VA examination in connection with his claim, which 
is found to be adequate for rating purposes.  The examiner 
reviewed the Veteran's medical history, conducted necessary 
testing to properly evaluate the service-connected 
disability, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination report is adequate for rating 
purposes.  38 C.F.R. § 4.1 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for asbestosis, prior to September 7, 2007 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


